UNI'I`ED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

SHELTER LIFE INSURANCE COMPANY PLAINTIFF
v. Civil No. l:l9-cv-00004-GHD-DAS
CHARLES DECATUR ALDERMAN, II, et al. DEFENDAN'I`S

 

ORDER GRANTING MOTION TO DEPOSIT
FUNDS INTO THE COURT’S REGISTRY

 

Based on the motion seeking authorization to deposit funds into the District Court’s
registry [8], it is ordered that the motion be GRANTED as follows:

1. Shelter Life Insurance Company is authorized and directed to deposit $766,764.25
by check or money order, made payable to “U.S. District Court,” and delivered, together
With a copy of this order, to the Clerk of the Court, as soon as practicable after funds are
available, or no later than March 15, 2019.

2. The Clerk of Court is directed to deposit the funds into an interest bearing account
with an authorized depository, as Specified in the Order Regarding Deposit and Investment
of Registry Fundsl, dated February 8, 2017, and to retain such funds on deposit until further
order of the Court.

3. Nature of the deposit:

|:l Not "disputed ownership funds" (CRIS System). Based on the record presented,
this Court does not find or conclude that the funds at issue must be treated as
"disputed ownership funds" as that term is defined by the Internal Revenue
Service (26 C.F.R. §l.468B-9(b)(l)). Accordingly, the Administrative Office
of the United States Courts is hereby authorized and directed to administer the

hinds, and charge fees, under the Court Registry Investment System (CRIS).

 

' ' The Order Regarding Deposit and Investment of Registry Funds, dated February 8, 2017, may be
found on the website for the United States District Court for the Northem District of Mississippi.

l Ordinary "disputed ownership funds" gCRIS DOF). This Court finds and
concludes that the funds to be deposited are interpleader hands, or other funds

which qualify as "disputed ownership funds" as that term is defined by the
Internal Revenue Service (26 C.F.R. §l.468B-9(b)(1)). Accordingly, the
Administrative Office of the United States Courts is hereby authorized and
directed to administer the funds, charge fees, and withhold and pay taxes,
under its Disputed Ownership Funds system. (CRIS DOF).

|:| Disputed ownership hinds requiring special administration The funds to be
deposited qualify as "disputed ownership funds" as that term is defined by the
Internal Revenue Service (26 C.F.R. §1.468B-9(b)(1)) but require special
administration, such as periodic Withdrawals for payment of expenses related
to this case or a related proceeding A special administrator is rcquired, and it
cannot be the Clerk nor can it be the Administrative Office of the United States
Courts, because neither is set up to administer such complex accounting
Accordingly, this court appoints the following person as the special
administrator to administrate the funds, charge fees, and withhold and pay
taxes. The special administrator's compensation and other terms are set forth
either in the motion or elsewhere in this order, or in a separate order.

Special Administrator:

z
so oRDERED, this,the ‘1‘ day ofMarch, 2019.

¢_/<<QM¢;~

SENIOR U.S. DISTRICT JUDGE

 

